DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibino et al. (Hibino) (Patent/Publication Number US 2016/0356195). 
	Regarding claim 1 and 8-9, Hibino discloses electronic control unit (12, 21) having a computer-readable storage medium (7, 9, 21, 22, 23) containing instructions that when executed by a computer cause the computer to monitor a gas sensor (6, 8), comprising: a method for monitoring a gas sensor (8) which comprises at least two electrochemical measuring cells (101, 201, 130, 202, 150, 221-224) (e.g. See Paragraph [0076] FIG. 4, the downstream multi-gas sensor 8 includes a NOx sensor unit 201 and an ammonia sensor unit 202.) and which is arranged in an exhaust tract (52) of an internal combustion engine (51), wherein the measuring cells (201, 130, 202, 221-224) exhibit a substantially identical sensitivity to a first gas component (NOx) and a different sensitivity to a second gas component (NH3, Ammonia) and are insensitive to other gas components (e.g. See Paragraphs [0077-0078] The NOx sensor unit 201 has the same structure as the NOx sensor unit 101 of the upstream multi-gas sensor 6, except that a solid electrolyte layer 212 is provided in place of the solid electrolyte layer 112. In the present embodiment, the solid electrolyte layer 212 is formed predominantly of oxygen ion conductive zirconia. [0078] The ammonia sensor unit 202 has a detection electrode 221, a reference electrode 222, a selective reaction layer 223 and a diffusion layer 224.) (e.g. See Paragraphs [0051, and 0076-0087]), the method comprising: determining, in a first operating state in which an exhaust gas stream at the gas sensor (8) contains less of the second gas component than of the first gas component (Steps 120-246) (e.g. See Paragraphs [0051, and 0076-0087]), a concentration of the first gas component from each of the sensor signals (S) from the measuring cells (101, 201, 130, 202, 150, 221-224), and determining a defect in a measuring cell from a comparison of the determined concentration of the first gas component for each measuring cell (20, 30) (e.g. See Paragraphs [0120-0122] After the estimation of the ammonia occlusion amount in step S230, the CPU calculates the urea injection amount in step S240 such that the ammonia occlusion amount estimated in step 230 becomes consistent with the target occlusion amount set in step S220. In step S250, the CPU sets the injection cycle and the injection period per one injection according to the calculated urea injection amount, and then, controls the urea injection operations of the aqueous urea injector 5. The injection control process once ends……. [0122] More specifically, the purification controller 12 acquires the upstream NO concentration data, the upstream NO2 concentration data, the downstream NOx concentration data, the downstream NO2 concentration data and the downstream ammonia concentration data (step S210).) (e.g. See Paragraphs [0097-0098, and 0121-0129]).
Regarding claim 2, Hibino further discloses wherein the gas sensor (8) is arranged downstream of an SCR catalyst (8), the first gas component is ammonia (NH3) and the second gas component is nitrogen dioxide (NO2) (e.g. See Paragraphs [0045 and 0076-0080]).
	Regarding claim 3, Hibino further discloses wherein a defect is deduced when a difference in the calculated concentrations of the first gas component exceeds a threshold value (e.g. See Paragraphs [0102-0105 and 0127-0128]).
	Regarding claim 4, Hibino further discloses wherein the exhaust gas contains no second gas component in the operating state (e.g. See Steps 120-246; Paragraphs [0102-0105 and 0127-0128]).
	Regarding claim 5, Hibino further discloses wherein in second operating state in which the exhaust gas contains no nitrogen monoxide (NO) and no nitrogen dioxide (NO2) an ammonia concentration in the gas sensor (8) is determined from a signal from a nitrogen oxide sensor (101, 102, 201) of the gas sensor (8) (e.g. See Paragraph [0097] In step S120, the CPU judges whether the downstream multi-gas sensor 8 is in an activated state in the same mariner as in step S20. When the downstream multi-gas sensor 8 is not in the activated state (NO in step S120), the CPU repeats the processing of step S120 and thereby stands by until the downstream multi-gas sensor 8 becomes activated. When the downstream multi-gas sensor 8 is in the activated state (YES in step S120), the CPU determines the ammonia concentration of the exhaust gas in step S130 according to the first pumping current (Ip1)-oxygen concentration correlation formula 241 and the ammonia concentration output-ammonia concentration correlation formula 242.) (e.g. See Paragraphs [0127-0129]), and a defect is determined when a difference between this ammonia concentration (202) and one of the calculated ammonia concentrations exceeds a threshold value state (e.g. See Steps 120-246; Paragraphs [0102-0102 and 0127-0129]).
	Regarding claim 6, Hibino further discloses wherein the operating state is a coasting operation of the internal combustion engine state (e.g. See Steps 120-246; Paragraphs [0102-0102 and 0127-0128]).
	Regarding claim 7, Hibino further discloses wherein an efficiency of the SCR catalyst (4) exceeds a threshold value in the operating state (e.g. See Steps 120-246; Paragraphs [0102-0102 and 0127-0128]).

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Nakagaki et al. (Pat./Pub. No. US 2019/0128166), Nakano et al. (Pat./Pub. No. US 2016/0356196), Matsumoto et al. (Pat./Pub. No. US 2016/0201541), Yasui et al. (Pat./Pub. No. US 2011/0106402), Wang et al. (Pat./Pub. No. US 2010/0161242), and Gong et al. (Pat./Pub. No. US 2019/0203624), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        September 09, 2022